Citation Nr: 1619880	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  10-42 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disorder, to include as secondary to service-connected bilateral knee disabilities.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1983 to September 1990 and from January 2003 to January 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated January 2009 from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In June 2012, the Veteran appeared and provided testimony at a videoconference hearing before the undersigned Veterans Law Judge, and a transcript of this hearing is associated with the claims file.

This issue has been before the Board on several occasions.  In an April 2013 decision, the Board reopened the issue and remanded it for further development.  The issue was again remanded in an October 2015 decision, and an addendum VA examiner's opinion was requested.  Such development was completed, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's current back disorder was not caused or aggravated by her active duty service or any period of ACDUTRA, nor is it due to any injury during INACDUTRA, nor has it been caused or aggravated by her service-connected bilateral knee disabilities.





CONCLUSION OF LAW

The criteria for service connection for a back disorder, including secondary service connection, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.306, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for her back disorder, including as due to her service-connected bilateral knee disabilities.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, VA regulations provide secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may be found in certain instances in which a service-connected disability aggravates another condition.

Throughout the period on appeal, the Veteran has asserted that she began to experience her current back pain during her first period of active duty service, in approximately 1987.  She has also related her current back disorder to her service-connected knee disabilities.  As a lay person, the Veteran is considered to be competent to report what comes to her through her senses, including experiencing pain in her back.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran lacks the medical training and expertise to provide a complex medical opinion as to the etiology of her diagnosed back disorder from active duty service.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

As will be discussed below, the evidence does not establish the Veteran's currently diagnosed back disorder began during, or was otherwise caused by, her active duty service, or any period of ACDUTRA, or any injury during INACDUTRA.  Also, the evidence does not establish the Veteran's currently diagnosed back disorder was caused or aggravated by her service-connected knee disabilities.

The Veteran's service treatment records from both periods of service have been carefully reviewed and considered.  Although she sought treatment for back pain during her first period of service, from August 1983 to September 1990, the evidence does not establish she was diagnosed with any chronic back disability during this time.  In 1987 she sought treatment for back pain for the past two days following a motor vehicle accident.  She was diagnosed with sprain and treated with Motrin, one week of rest, and ice.  The evidence does not reflect she sought any additional treatment for back pain during her first period of service.  Instead, on her August 1989 medical examination her spine was noted to be in normal condition.  Therefore, service treatment records from her first period of service do not reflect she developed any chronic back disorder.

Between her periods of active duty service, the Veteran served in the Reserves.  VA regulations draw a distinction between active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  ACDUTRA is defined as full-time duty in the Armed Forces performed by Reserves for training purposes, including full-time duty performed by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  INACDUTRA is generally duty (other than full-time duty) prescribed for Reserves or duty performed by a member of the National Guard of any state (other than full-time duty).  38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d).  

Under VA regulations, service connection may be established for any disease or injury which was incurred or aggravated in the line of duty during a period of ACDUTRA, but during INACDUTRA service connection may only be granted for an injury which was incurred in or was aggravated by the line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a).

In medical treatment records after her first period of active duty service, the Veteran reported experiencing back pain since approximately 1987.  During a November 1990 VA examination, she described this pain as starting gradually but persisting;  however, the examiner noted the Veteran did not recall any specific injury to her back.  An x-ray of the back revealed "very slight loss of lordotic curvature which may be due to sprain."  Physical examination of the back revealed mild paravertebral muscle spasm, but no limitation of motion.  The examiner also noted she walked with a normal gait.  The examiner diagnosed the Veteran with recurrent arthralgias, or joint pain, of the lumbar spine.  However, he did not relate this diagnosis to her active duty service, or to any period of ACDUTRA or INACDUTRA.

In September 1995, the Veteran again sought treatment for recurrent back pain, and the treating medical professional noted this pain occurred "once in a while."  In a report of medical history that same month, the Veteran indicated she experienced recurrent back pain, especially after exercise.  However, in her September 1995 medical examination associated with her service in the Reserves, her back was noted to be in normal condition.

In September 1997, the Veteran again complained of back pain.  That same month a report found her lower back pain with spasm was caused in the line of duty during her service with the Reserves.  However, this report also opined her back injury was temporary.  In a September 1999 report of medical history, the Veteran indicated she experienced recurrent back pain, diagnosed as mechanical lower back pain.  However, during her accompanying medical examination her spine was noted to be in normal condition.  Therefore, any injury or aggravation the Veteran may have experienced in the line of duty during her service with the Reserves was temporary in nature.

In December 2000, the Veteran was provided with a MRI of her lower back which revealed degenerative change and mild posterior annular bulging at L4-5.  Therefore, the presence of a current back disability is established.  However, the medical report does not relate this current disorder to her active duty service a decade earlier, or any period of ACDUTRA, or any injury during INACDUTRA.

In January 2001, the Veteran again reported experiencing lower back pain.  She was diagnosed with mild protrusion and annular bulge and given a temporary physical profile in her service with the Reserves until April.  In a letter dated September of that same year, the Veteran's private physician, Dr. W-T, advised the Veteran to be exempted from all strenuous exercise.  Dr. W-T explained the resulting stress to her lumbar region could lead to permanent damage from the L4-L5 bulging disc reflected on MRI.  However, Dr. W-T related the Veteran's current condition to an initial injury on October 24, 2000, between her periods of active duty service.  None of the clinical records received from Dr. W-T concern treatment in 2001 or contain any further explanation or reference to the October 2000 injury.  Regardless, the Veteran has never asserted that she was serving on a period of ACDUTRA or INACDUTRA on October 24, 2000 when this injury occurred.  Therefore, this private opinion does not suggest any relation to her military service.

The Board also examined the documents concerning the temporary physical profiles she was placed on in 2001 because of her back condition, yet none of these documents refer to a military-related injury or indicate the back condition was incurred in the line of duty.  

Accordingly, medical records from between the Veteran's periods of active duty service reflect she was diagnosed with a back disorder.  However, the claims file does not contain any medical opinion relating this current disorder to her first period of active duty service or her service with the Reserves.  Simply being diagnosed with a medical condition while a member of the Reserves is not enough to establish entitlement to benefits. 

The Veteran then returned to active duty service in January 2003.  Unfortunately, email communications dated April 2013 reflect the Veteran's service treatment records from her second period of active service are partially missing.  The Board is aware that when service treatment records are unavailable through no fault of the Veteran it has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinksi, 1 Vet. App. 365, 367 (1991).   

The claims file does not contain any entrance examination from the Veteran's second period of active duty, and it is not clear whether such an examination was provided.  Regardless, the results of the December 2000 MRI, discussed above, provide clear and convincing evidence that the Veteran had a pre-existing back disorder prior to her entrance to her second period of active duty service.

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

As will be discussed, the evidence does not establish the Veteran's pre-existing back disorder permanently increased in severity during her second period of active duty service.

In June 2003, she reported experiencing back pain after participating in routine PT.  A Statement of Medical Examination and Duty Status reflects she injured her back in the line of duty, therefore suggesting an increase in severity.  However, this same report indicated the resulting disability was temporary.  Therefore, although the Veteran experienced an increase in pain, this increase was temporary and did not permanently aggravate her per-existing disability.

In July 2004, she again sought treatment.  She reported experiencing back pain for the past fourteen years, but exacerbated one week earlier, suggesting an increase in severity.  Upon examination, the medical professional noted tenderness to palpation.  However, the objective medical evidence, including the results from an X-ray, showed intact vertebral alignment and disc spacing.  She was diagnosed with lumbago.  In November 2004, she sought additional treatment for her back pain and was diagnosed with back sprain, a temporary disorder.

The Veteran separated from her second period of active duty service in January 2005.  Unfortunately, the report from any separation examination is not included in the claims file.  

During her second period of active duty, the Veteran also received occasional treatment from Dr. W-T (in November 2003, January 2004, March 2004, July 2004, and November 2004).  Although she complained of knee problems on several occasions, she raised no complaints concerning her back. 

Based on the available records, the evidence does not suggest the Veteran's pre-existing back disorder permanently increased in severity during her second period of active duty service.  Although she sought treatment for back pain on a few occasions, her diagnoses were consistently noted to be temporary.  She had several opportunities with Dr. W-T to complain of her back and perhaps of increased symptoms after being recalled to active duty, because she raised those concerns with respect to her knees, yet she did not do so with respect to her back.  She also saw Dr. W-T in January 2005 slightly less than two weeks after separating from the second period of active duty, yet she raised no complaints about her back.  Furthermore, in a December 2012 VA examination, which will be discussed in more detail below, the VA examiner reviewed the Veteran's complete claims file and opined her pre-existing back disorder was not aggravated by her second period of active duty service, providing additional evidence against her appeal.  Accordingly, the evidence does not establish the Veteran's pre-existing back disorder increased in severity during her second period of active duty service.

After service, she continued to seek treatment for recurring back pain, including VA and private treatment.  In February 2005, she sought VA treatment for complaints of lower back pain with muscle spasm.  

In a July 2008 letter, Dr. W-T opined the Veteran experienced an initial back injury during her active duty service which "directly contributed to her current symptoms."  She described the Veteran's in-service injury as repetitive twisting and lifting, which led to her current back injury with nerve impingement.  However, Dr. W-T did not provide any rationale for her medical opinion.  Without any rationale the Board may use to consider and weigh against other opinions, this report is limited in probative value.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, this opinion is in contradiction with Dr. W-T's earlier September 2001 letter which clearly indicated the Veteran initially injured her back on October 24, 2000, between her periods of active service.  Interestingly, Dr. W-T references treating the Veteran since May 2002, and those were the only clinical records provided to VA.  There's no recognition of the fact Dr. W-T treated the Veteran in 2001.  Because of the lack of rationale or explanation for the inconsistency of her opinions regarding the origins of the Veteran's back disorder, this private medical opinion is not probative.

In October 2008, the Veteran was provided with a VA examination.  At the time of physical examination, the claims file was not available for review.  However, the examiner noted the Veteran stated she first started having problems with her back while on active duty service in approximately 1985.  She suggested her back pain was the cumulative result of lifting heavy materials during service.  Physical examination revealed some limitation of motion and tenderness over L3 through L5.  

In December 2008, the same examiner reviewed the Veteran's claims file.  The examiner noted the evidence suggests the Veteran experienced low back conditions, but stated unfortunately the proper imaging was not conducted.  The examiner opined it was most likely the Veteran had back strain during her first period of active duty service; however, her current back condition was less likely than not associated with her active duty service.  The examiner explained his opinion was based on the amount of time since the initial injury and the current findings.  The examiner also opined the available medical records from Dr. W-T were not "of a reportive nature" and did not include notes from any physical examination.  Finally, the examiner opined the results from the recent MRI were "more likely the result of natural progression of aging."

After her examination, the Veteran continued to receive treatment for her back pain.  A MRI from April 2010 showed dissection at L4-L5 and L5-S1 intervertebral discs, broad based disc bulge at L4-5, possible annular tearing at L4-L5 without herniation, and Tarlov cyst at S2.  However, these treatment records did not relate her current disorder to her active duty service or period of ADTURA or INACDUTRA with the Reserves.

In February 2009 Dr. D.M. reviewed the Veteran's claims file and opined the Veteran's chronic low back pain was related to her military service in 1987.  However, Dr. D.M. did not address the medical evidence suggesting the Veteran's 1987 complaints of back pain were temporary in nature, including the normal results on her August 1989 medical examination, as discussed above.  Because Dr. D.M. did not consider the complete factual basis and medical history, his opinion is limited in probative value.

In March 2009, Dr. D.S. provided a letter opining the Veteran's back injury was originally caused while she was on active duty, and pointed to repetitive and twisting movements.  However, Dr. D.S. did not provide any rationale for his opinion.  He opined her current disorders were "consistent with long standing injuries," but did not provide any opinion as to why these injuries occurred during active duty service or with the Reserves.  Because he did not provide a rationale which could be weighed against other opinions, his opinion is not probative.  See Stelf, 21 Vet. App. at 124.

Similarly, in October 2010 Dr. W-T provided an additional letter.  Dr. W-T noted she had previously evaluated the Veteran on five separate occasions, and she continues to have progressive back pain which she related to her active duty service.  Dr. W-T opined the Veteran's current conditions were originally caused while she was on active duty service, and that the delay in care for her service-connected knee disability precipitated her back pain.  However, Dr. W-T again did not provide any rationale for her opinion, nor did she provide any explanation as to why this opinion contradicted with her earlier September 2001 letter asserting the Veteran initially injured her back on October 24, 2000.  As a result, her opinion is limited in probative value.  

From 2010 through 2013, the Veteran continued to seek treatment, including physical therapy, for her back pain.  In these records, she consistently reported experiencing the pain since her first period of active duty service.  However, these medical records do not contain any medical opinion relating her current back disorder to her active duty service.

In December 2013, the Veteran was provided with an additional VA examination.  The examiner reviewed the Veteran's claims file, as well as personally interviewed and examined the Veteran.  She noted the Veteran was diagnosed with degenerative joint disease with multilevel disc disease at L4-L5 and L5-S1 with no radiculopathy.  The Veteran reported she started having pain in her back in 1987 while in Germany, caused by lifting and carrying heavy cables as part of her job duties.  The Veteran described that gradually pain developed that would start in the lumbosacral spine, midline, and shoot to the hips.  Now she experienced daily pain at L4 level, with flare-ups after standing for prolonged periods of time.  Physical examination revealed limitation of motion, and a MRI confirmed mild multilevel degenerative disc disease at L4-L5 and L5-S1.  The examiner noted the medical records do not reflect the Veteran complained of back injury until 2001, when she went to army med center with complaint of low back pain for two days.  However, the Board notes this summary is inaccurate, as medical records reflect she sought treatment for back pain on several occasions prior to 2001, as discussed above.  Accordingly, to the extent the examiner relied on this inaccurate fact, her report is not probative.

The December 2013 examiner indicated the Veteran was involved in a motor vehicle accident in approximately 2000.  She also opined the October 2010 letter from Dr. W-T did not contain any sound scientific evidence, and therefore was not considered.  The examiner opined the Veteran's current multilevel degenerative disc disease was caused by a posttraumatic event like a fall or motor vehicle accident, and was not caused by her service-connected knee disability.  The examiner also opined her back was not aggravated by her second period of active duty service because x-rays through 2008 were normal with no lumbosacral pathology.  However, the Board notes the examiner did not appear to consider the Veteran's 2000 MRI which revealed degenerative change and mild posterior annular bulging, as discussed above, therefore limiting the probative value of this report.

In December 2015, the Veteran was provided with an additional VA examination.  This examiner reviewed the Veteran's claims file, as well as personally interviewed and examined the Veteran.  The examiner opined that the Veteran's back condition had worsened during the past five years, and the more recent MRI showed progression of the disc condition.  However, the examiner opined the Veteran's service-connected knee disability was "not enough in severity to cause spine aggravation due to redistribution of weight/weight bearing."  The examiner pointed to medical research from the Mayo Clinic which stated that disk herniation was often the result of gradual, aging-related wear and tear, and usually can't be pinpointed to an exact cause.  The examiner then explained the Veteran's "dynamic" disc herniation was worsening by itself, but was not damaged by "a barely injured knee, like chondromalacia or early arthritis."  Furthermore, the examiner opined the hip joints would cushion any minimal stress caused by the service-connected knees.   Accordingly, the examiner opined, "It is my medical opinion that the Veteran's back condition was less likely than not aggravated beyond the natural progression by the service connected right knee condition."

Based on all of the foregoing, the evidence does not establish the Veteran's currently diagnosed back disorder began during, or was otherwise related to, her active duty service.  Although the Veteran sought treatment for back pain during her first period of active duty service, the resulting diagnoses, including sprain, were consistently noted to be temporary.  Therefore, the available service treatment records do not reflect she developed any recurring back disorder during her first period of active duty service.  

Between her periods of service she was diagnosed with a back disorder, including degenerative changes and disc bulging; however, this disorder was not related to her initial period of active duty service.  Furthermore, the evidence does not establish, and the Veteran has not asserted, this diagnosed back disorder was the result of an injury during INACDUTRA or an injury or disorder during ACDUTRA.  The Board has considered the letters from Dr. W-T and the Veteran's other private physicians relating her current back disorder to her active duty service.  However, as discussed above, these physicians did not provide any rationale or other explanation for their medical opinion.  Furthermore, Dr. W-T letters also provide inconsistent opinions regarding the origin of the Veteran's back disorder.  Due to the inconsistencies and lack of explanation or rationale, the letters of Dr. W-T and the other private physicians are not probative.

Moreover, the reports from three separate examiners have opined the Veteran's current back disorder was not related to her active duty service, but instead is the normal result of the aging process.  Because these examiners each provided a rationale for their opinion, their reports are more probative, and therefore more persuasive.  Indeed, the December 2013 VA examiner specifically opined her back disorder was not caused or aggravated by her active duty service.  Accordingly, the elements of direct service connection have not been met.

The evidence also does not establish the Veteran's current back disorder was caused, or aggravated by, her service-connected bilateral knee disabilities.  As discussed above, the Veteran was noted to walk with a normal gait on several occasions, suggesting her knee disability did not impair her weight distribution.  Furthermore, multiple VA examiners opined the Veteran's current diagnosed back disorders were of the type caused by the natural aging process, and were worsening as a result of this process.  The most recent December 2015 examiner opined the Veteran's service-connected knee disability was not severe enough to impact her resulting back disorder, and further explained her hip joints would cushion any minimal stress caused by her service-connected knee.  Therefore, this examiner provided a negative opinion and clear supporting rationale, and therefore his report provides probative evidence against the Veteran's appeal.

The Board has considered the October 2010 letter from Dr. W-T relating the Veteran's current back disorder to her service-connected knee disability.  However, Dr. W-T did not provide any rationale for her opinion.  The December 2013 VA examiner even opined there was no scientific evidence to support Dr. W-T's letter.  Accordingly, the Board is not persuaded by the October 2010 letter from Dr. W-T, and instead finds the reports from the VA examiners more probative.  Accordingly, the elements for secondary service connection have not been met.

Because the elements of service connection, including secondary service connection, have not been met, the Veteran's appeal is denied.

Duties to Notify and assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  
	
In the present case, required notice was provided by a letter dated in May 2008, which informed the Veteran of all the elements required by the Pelegrini II Court prior to initial AOJ adjudication.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records.

The Veteran was provided with a hearing before the undersigned Veterans Law Judge (VLJ) in June 2012, via videoconference.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from the Texas Veterans Commission, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed disability, specifically regarding any relation to service.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file, and specifically inquired as to outstanding medical records.  No such pertinent evidence was identified by the Veteran or her representative.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran was also provided with several VA examinations, the reports of which have been associated with the claims file.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from her, and provided the information necessary to evaluate her disability.  Accordingly, the VA examination was thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claim.  

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Entitlement to service connection for a back disorder, including as secondary to service-connected knee disabilities, is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


